Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-19-00350-CV

                      In the ESTATE OF Gilbert CAMPOS, Deceased

                     From the Probate Court No. 1, Bexar County, Texas
                               Trial Court No. 2018-PC-0959
                         Honorable Oscar J. Kazen, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, the judgment of the
probate court is AFFIRMED. It is ORDERED that Appellee Paul Campos Jr. recover his costs on
appeal from Appellant Gabriel Tavitas.

       SIGNED April 15, 2020.


                                             _____________________________
                                             Irene Rios, Justice